Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1, 3-5 and 7-30 are pending in the application. Claims 1, 3-5, 8, 10, 15, 22, 23 and 27 are rejected. Claims 7, 9, 11-14, 16-21, 24-26, 28, 29 and 30 are withdrawn from further consideration.

Response to Amendment / Argument
The rejection of claims under 35 USC 112(a) has been withdrawn in view of Applicant’s translation statement filed July 1st, 2022 and substitute specification. The rejection under 35 USC 112(b) has been withdrawn in view of Applicant’s amendments.

Election/Restrictions
Applicant’s elected species is the “hydrosilylation reaction having cobalt pivalate, 1-isocyanoadamantane and triethoxysilane described in Example 29.” Since claim 27 does not require that at least one metal compound of formula (2) be present, this claim still embraces the elected species and is under examination. New claims 29 and 30, however, require that component (A) is an iron species, which does not embrace Applicant’s elected species. For this reason, new claims 29 and 30 are withdrawn as being directed to a non-elected species. Regarding new claims 26 and 28, Applicant states (in the remarks dated July 1st, 2022) that claim 1 as amended “encompasses, for example, an embodiment where the hydrosilylation reaction catalyst which coexists with a solvent, etc.” Applicant’s position therefore appears to be that the language of claim 1 is open-ended while claim 26 “is directed to the metal complex, as the hydrosilylation reaction catalyst, formed of only the claimed components (A), (B) and (C) (without a solvent).” Example 29 follows the procedure of Example 28 where Example 28 used the solvent THF to prepare the catalyst. For at least this reason, new claims 26 and 28 do not embrace the species elected by Applicant according to Applicant’s remarks.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

(1 of 2) Claim(s) 1, 3-5, 8, 10, 15, 22, 23 and 27 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sunada et al. Organometallics 2015, 34, 2896-2906, which was published June 3rd, 2015. It is noted that Applicant has not filed a translation of the instant foreign priority document and regardless the prior art names authors not currently listed as inventors (Hiroe Soejima and Hironori Tsutsumi).
The prior art teaches Fe(SiR3)2(CNAd)2 on page 2901 in Scheme 3 which was prepared from (η5-pentadienyl)2Fe, which reads on component A under formula (1) where M is Fe, l is 2, m is 1, n is 2 and A is η5-pentadienyl, HSiR3 (where the prior art teaches PMDS in Table 4, entry 2), which reads on the scope of instant formula (C) and  CNAd, which is Applicant’s elected species of component (B). The definitions above read on the scope of instant claims 1, 3, 4, 5, 8, 10, 15 (where M4 is silicon, one of G4 is hydrogen, two are methyl and the fourth is a C3 organosiloxy group), 23, and 27. Even if Applicant took the position that η5-pentadienyl does not read on the scope of (A) in claim 1, it is noted that the instant claim 1 is a product-by-process and would not necessarily require that (η5-pentadienyl)2Fe be used to prepare the compound of the prior art. Any source of iron would appear to fall within the scope of the instant claims including those found in dependent claims 6, 8 and 10. Regarding instant claim 22, the prior art teaches additional reactions in Table 4 using PhMe2SiH that would have resulted in analogous catalysts where one of G4 is hydrogen, two are methyl and the fourth is phenyl. 

(2 of 2) Claim(s) 1, 3-5, 8, 10, 15, 22, 23, and 27 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by International Application Publication No. WO 2016/024607 A1 by Sakuta et al., where an English language version was published as U.S. Patent PGPub No. 2017/0233417 and will be referred to herein.
Sakuta et al. teach a hydrosilylation reaction in Example 35 (pages 14 and 15 of the PGPub) that uses cobalt pivalate, triethoxysilane and 1-isocyanoadamantane, which are the components elected by Applicant that result in the instantly claimed catalyst.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


(1 of 9) Claims 1, 3-5, 8, 10, 15, 22, 23, and 27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10,363,551 in view of U.S. Patent PGPub No. 2007/0197810 A1 by Wittenbecher et al. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patent recite catalysts that overlap with the instant claims and the claims of the patent point to structures that render instantly claimed embodiments obvious. The instant claims are directed to a product-by-process. MPEP 2113 notes the following:
"[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process."  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)

Accordingly even though the claims of the patent do not teach the reaction of three components reading on the instant claims, the structure of the claims of the patent would be obtainable from components reading on the instant claims where: component (A) corresponds to formula (1) where M is iron, l is 2, A can be considered any conjugate base where m is 1 (including those of claims 8 and 10), and n is 2; component (B) corresponds to formula (4a) where q is 1 and Y1 is an organic group, see the definition of L1 in claim 1 of the patent; and component (C) corresponds to HSi(alkyl)3, see claims 2 and 4 of the patent. The definitions above would meet the limitations of instant claims 1, 3-5, 8, 10, 15, 22, and 27. Regarding the preamble of claim 1, MPEP 2111.02(II) notes the following:
If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999).

Accordingly since the instant claims set forth the identity of the components used in the product-by-process, the preamble is not deemed to structurally limit the instant claims.
	Regarding instant claim 23, the claims of the patent do not provide any specific examples of isocyanide ligands; however, a person having ordinary skill in the art would have been motivated to at least use isocyanide ligands that have been applied in other transition metal complexes. For instance, Wittenbecher et al. teach examples of isocyanide ligands including n-butyl isocyanide, tert-butyl isocyanide and cyclohexyl isocyanide in paragraph [0034] on page 3.

(2 of 9) Claims 1, 3-5, 8, 10, 15, 22, 23, and 27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,239,896 in view of U.S. Patent PGPub No. 2007/0197810 A1 by Wittenbecher et al. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patent recite catalysts or catalysts that would be generated during a hydrosilylation reaction that overlap with the instant claims and the claims of the patent point to structures that render instantly claimed embodiments obvious. The instant claims are directed to a product-by-process. MPEP 2113 notes the following:
"[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process."  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)

Accordingly even though the claims of the patent do not teach the reaction of three components reading on the instant claims, the structure of the claims of the patent would be obtainable from components reading on the instant claims where: component (A) corresponds to formula (1) where M is iron, l is 2, A can be considered any conjugate base where m is 1 (including those of claims 8 and 10), and n is 2; component (B) corresponds to formula (4a) where q is 1 and Y1 is an organic group, see the definition of L in claim 8 of the patent (isocyanide); and component (C) corresponds to HSi(organic group)3, see claim 14 of the patent. The definitions above would meet the limitations of instant claims 1, 3-5, 8, 10, 15, 22, and 27. Regarding the preamble of claim 1, MPEP 2111.02(II) notes the following:
If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999).

Accordingly since the instant claims set forth the identity of the components used in the product-by-process, the preamble is not deemed to structurally limit the instant claims.
	Regarding instant claim 23, the claims of the patent do not provide any specific examples of isocyanide ligands; however, a person having ordinary skill in the art would have been motivated to at least use isocyanide ligands that have been applied in other transition metal complexes. For instance, Wittenbecher et al. teach examples of isocyanide ligands including n-butyl isocyanide, tert-butyl isocyanide and cyclohexyl isocyanide in paragraph [0034] on page 3.

(3 of 9) Claims 1, 3-5, 8, 10, 15, 22, 23, and 27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10,005,797. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patent recite catalysts or catalysts that would be generated during a hydrosilylation reaction that overlap with the instant claims and the claims of the patent point to structures that render instantly claimed embodiments obvious. It is noted that the instant claims are directed to a product-by-process. MPEP 2113 notes the following:
"[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process."  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)

Accordingly even though the claims of the patent do not teach the reaction of three components reading on the instant claims, the structure of the claims of the patent would be obtainable from components reading on the instant claims where: component (A) corresponds to formula (1) where M is iron, nickel or cobalt, l is 2, A can be considered any conjugate base where m is 1 (including those of claims 8 and 10), and n is 2; component (B) corresponds to formula (4a) where q is 1 and Y1 is an organic group, see the definition of (2) in claim 1 of the patent (and where dependent claim 6 of the patent recites ligands of instant claim 23); and component (C) corresponds to HSi(organic group)3, see claim 7 of the patent. The definitions above would meet the limitations of instant claims 1, 3-5, 8, 10, 15, 22, 23, and 27. Regarding the preamble of claim 1, MPEP 2111.02(II) notes the following:
If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999).

Accordingly since the instant claims set forth the identity of the components used in the product-by-process, the preamble is not deemed to structurally limit the instant claims.

(4 of 9) Claims 1, 3-5, 8, 10, 15, 22, 23, and 27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 9,884,316. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patent recite catalysts that overlap with the instant claims and the claims of the patent point to structures that render instantly claimed embodiments obvious. The instant claims are directed to a product-by-process. MPEP 2113 notes the following:
"[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process."  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)

Accordingly even though the claims of the patent do not teach the reaction of three components reading on the instant claims, the structure of the claims of the patent would be obtainable from components reading on the instant claims where: component (A) corresponds to formula (1) where M is ruthenium, l is 2, A can be considered any conjugate base where m is 1 (including those of claims 8 and 10), and n is 2; component (B) corresponds to formula (4a) where q is 1 and Y1 is an organic group, see claim 7 of the patent which teaches examples reading on instant claim 23; and component (C) corresponds to HSi(organic group)3, see claim 13 of the patent. The definitions above would meet the limitations of instant claims 1, 3-5, 8, 10, 15, 22, 23, and 27. Regarding the preamble of claim 1, MPEP 2111.02(II) notes the following:
If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999).

Accordingly since the instant claims set forth the identity of the components used in the product-by-process, the preamble is not deemed to structurally limit the instant claims.

(5 of 9) Claims 1, 3-5, 8, 10, 15, 22, 23, and 27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 9,782,762 in view of U.S. Patent PGPub No. 2007/0197810 A1 by Wittenbecher et al. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patent recite catalysts or catalysts that would be generated during a hydrosilylation reaction that overlap with the instant claims and the claims of the patent point to structures that render instantly claimed embodiments obvious. The instant claims are directed to a product-by-process. MPEP 2113 notes the following:
"[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process."  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)

Accordingly even though the claims of the patent do not teach the reaction of three components reading on the instant claims, the structure of the claims of the patent would be obtainable from components reading on the instant claims where: component (A) corresponds to formula (1) where M is ruthenium, l is 2, A can be considered any conjugate base where m is 1 (including those of claims 8 and 10), and n is 2; component (B) corresponds to formula (4a) where q is 1 and Y1 is an organic group, see the definition of L in claim 1 of the patent that includes RN≡C; and component (C) corresponds to HSi(organic group)3, see claim 9 of the patent. The definitions above would meet the limitations of instant claims 1, 3-5, 8, 10, 15, 22, and 27. Regarding the preamble of claim 1, MPEP 2111.02(II) notes the following:
If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999).

Accordingly since the instant claims set forth the identity of the components used in the product-by-process, the preamble is not deemed to structurally limit the instant claims.
Regarding instant claim 23, the claims of the patent do not provide any specific examples of isocyanide ligands; however, a person having ordinary skill in the art would have been motivated to at least use isocyanide ligands that have been applied in other transition metal complexes. For instance, Wittenbecher et al. teach examples of isocyanide ligands including n-butyl isocyanide, tert-butyl isocyanide and cyclohexyl isocyanide in paragraph [0034] on page 3.

(6 of 9) Claims 1, 3-5, 8, 10, 15, 22, 23, and 27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 9,421,532 in view of U.S. Patent PGPub No. 2007/0197810 A1 by Wittenbecher et al. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patent recite catalysts that overlap with the instant claims and the claims of the patent point to structures that render instantly claimed embodiments obvious. The instant claims are directed to a product-by-process. MPEP 2113 notes the following:
"[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process."  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)

Accordingly even though the claims of the patent do not teach the reaction of three components reading on the instant claims, the structure of the claims of the patent would be obtainable from components reading on the instant claims where: component (A) corresponds to formula (1) where M is iron, l is 2, A can be considered any conjugate base where m is 1 (including those of claims 8 and 10), and n is 2; component (B) corresponds to formula (4a) where q is 1 and Y1 is an organic group, see the definition of L in claim 1 of the patent that includes isonitriles; and component (C) corresponds to HSi(alkyl)3, see the definition of R1 to R6 in claim 1 of the patent that includes alkyl. The definitions above would meet the limitations of instant claims 1, 3-5, 8, 10, 15, 22, and 27. Regarding the preamble of claim 1, MPEP 2111.02(II) notes the following:
If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999).

Accordingly since the instant claims set forth the identity of the components used in the product-by-process, the preamble is not deemed to structurally limit the instant claims.
Regarding instant claim 23, the claims of the patent do not provide any specific examples of isocyanide ligands; however, a person having ordinary skill in the art would have been motivated to at least use isocyanide ligands that have been applied in other transition metal complexes. For instance, Wittenbecher et al. teach examples of isocyanide ligands including n-butyl isocyanide, tert-butyl isocyanide and cyclohexyl isocyanide in paragraph [0034] on page 3.

(7 of 9) Claims 1, 3-5, 8, 10, 15, 22, and 27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10,829,504. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patent recite catalysts or catalysts that would be generated during the course of a hydrosilylation reaction that overlap with the instant claims and the claims of the copending case point to structures that render instantly claimed embodiments obvious. The instant claims are directed to a product-by-process. MPEP 2113 notes the following:
"[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process."  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)

Accordingly even though the claims of the copending case do not teach the reaction of three components reading on the instant claims, the structure of the claims of the copending case would be obtainable from components reading on the instant claims where: component (A) corresponds to formula (1) where M is Fe, Co or Ni (see claim 8 of the copending case), l is 2, A can be considered any conjugate base where m is 1 (including those of claims 8 and 10), and n is 2; component (B) corresponds to formula (4a) where q is 1 and Y1 is an organic group or (4b); and component (C) corresponds to HSi(organic group)3, see claim 13 of the copending case. The definitions above would meet the limitations of instant claims 1, 3-5, 8, 10, 15, 22, and 27. Regarding the preamble of claim 1, MPEP 2111.02(II) notes the following:
If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999).

Accordingly since the instant claims set forth the identity of the components used in the product-by-process, the preamble is not deemed to structurally limit the instant claims.

(8 of 9) Claims 1, 3-5, 8, 10, 15, 22, 23, and 27 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 and 9-13 of copending Application No. 16/489,254 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the copending recite catalysts or catalysts that would be generated during a hydrosilylation reaction that overlap with the instant claims and the claims of the copending case point to structures that render instantly claimed embodiments obvious. The instant claims are directed to a product-by-process. MPEP 2113 notes the following:
"[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process."  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)

Accordingly even though the claims of the copending case do not teach the reaction of three components reading on the instant claims, the structure of the claims of the copending case would be obtainable from components reading on the instant claims where: component (A) corresponds to formula (1) where M is Fe, Co or Ni (see claim 1 of the copending case), l is 2, A can be considered any conjugate base where m is 1 (including those of claims 8 and 10), and n is 2; component (B) corresponds to formula (4a) where q is 1 and Y1 is an organic group (see also claim 1 of the copending case that teaches definitions reading on instant claim 23); and component (C) corresponds to HSi(organic group)3, see claim 9 of the copending case. The definitions above would meet the limitations of instant claims 1, 3-5, 8, 10, 15, 22, 23, and 27. Regarding the preamble of claim 1, MPEP 2111.02(II) notes the following:
If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999).

Accordingly since the instant claims set forth the identity of the components used in the product-by-process, the preamble is not deemed to structurally limit the instant claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

(9 of 9) Claims 1, 3-5, 8, 10, 15, 22, 23, and 27 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of copending Application No. 17/889,003 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the copending recite catalysts or catalysts that would be generated during a hydrosilylation reaction that overlap with the instant claims and the claims of the copending case point to structures that render instantly claimed embodiments obvious. The instant claims are directed to a product-by-process. MPEP 2113 notes the following:
"[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process."  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)

Accordingly even though the claims of the copending case do not teach the reaction of three components reading on the instant claims, the structure of the claims of the copending case would be obtainable from components reading on the instant claims where: component (A) corresponds to formula (1) where M is Fe, Co or Ni (see claim 1 of the copending case), l is 2, A can be considered any conjugate base where m is 1 (including those of claims 8 and 10), and n is 2; component (B) corresponds to formula (4a) where q is 1 and Y1 is an organic group (see also claim 1 of the copending case that teaches definitions reading on instant claim 23); and component (C) corresponds to HSi(organic group)3, see claim 9 of the copending case. The definitions above would meet the limitations of instant claims 1, 3-5, 8, 10, 15, 22, 23, and 27. Regarding the preamble of claim 1, MPEP 2111.02(II) notes the following:
If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999).

Accordingly since the instant claims set forth the identity of the components used in the product-by-process, the preamble is not deemed to structurally limit the instant claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW P COUGHLIN whose telephone number is (571)270-1311. The examiner can normally be reached Monday - Friday, 10 am - 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on 571-272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW P COUGHLIN/Primary Examiner, Art Unit 1626